Citation Nr: 0704524	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  02-04 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a left foot disorder, 
characterized as pes cavus or club foot deformity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 17, 1974 to November 22, 1974.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
In August 2002 the case was remanded for the veteran to be 
scheduled for a videoconference hearing before a Veterans Law 
Judge.  She subsequently clarified that what she actually 
sought was a hearing before a Decision Review Officer (DRO) 
at the RO.  Such hearing was held; a transcript has been 
associated with the claims file.  In March 2004 the case was 
remanded for further development.  In November 2005 the Board 
sought a medical specialist's advisory opinion in this 
matter.  In June 2006 the case was remanded for due process 
reasons.


FINDINGS OF FACT

1. Clear and unmistakable evidence shows that the veteran's 
left foot disorder preexisted military service.

2. Clear and unmistakable evidence shows that during service 
there was no chronic increase in the severity of the 
veteran's preexisting left foot disorder beyond natural 
progression.


CONCLUSION OF LAW

Service connection for left foot disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A June 2001 letter 
(prior to the rating appealed) from the RO informed her of 
the type of evidence necessary to substantiate a claim for 
service connection.  It also explained that VA would make 
reasonable efforts to obtain medical records, employment 
records or records from federal agencies but it was 
ultimately the veteran's responsibility to make sure that 
records were received by VA.  July 2003 and May 2004 letters 
reiterated what evidence was necessary to substantiate the 
veteran's claim and clarified that VA was responsible for 
obtaining relevant records from any federal agency and would 
make reasonable efforts to obtain relevant records not held 
by a federal agency, but it was her responsibility to ensure 
that VA received all requested records not in the possession 
of a federal agency. A February 2005 letter explicitly asked 
the veteran to send any pertinent evidence in her possession 
pertaining to her claim. The September 2001 rating decision, 
a March 2002 statement of the case (SOC) and supplemental 
SOCs (SSOCs) in March 2003, August 2003, May 2005 and October 
2006 provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.  The March 2002 SOC and the May 2005 SSOC 
specifically provided the full text of the regulations 
pertaining to the VCAA.    A July 2006 letter provided notice 
regarding rating criteria and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 
 
While complete VCAA notice was not given prior to the rating 
decision on appeal, the veteran has had ample opportunity to 
respond after complete notice was given and the claim was 
readjudicated after complete notice was given.  See October 
2006 SSOC.  She is not prejudiced by any notice timing 
deficiency because any such deficiency has been cured.  No 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the duty to assist, VA has obtained pertinent VA 
and private treatment records.  Pursuant to the Board's 
remand the RO asked the veteran to identify any pertinent 
outstanding evidence and then obtained all available 
identified records.    The RO also arranged for a VA 
orthopedic examination, and the Board secured a specialist's 
medical advisory opinion.  The veteran has not identified any 
additional evidence pertinent to her claim.  VA has met its 
assistance obligations.  No further assistance is required.  
The claimant is not prejudiced by the Board's proceeding with 
appellate review.  

II.  Factual Background
	
Service medical records reveal that the veteran's feet were 
found to be normal on August 1974 examination prior to 
service entrance.  In late October 1974, she was seen by 
medical staff for complaints of left foot pain.  It was noted 
that she had had a history of foot and leg problems since 
birth and that her left leg was 1 1/2 inches shorter than her 
right and her left calf was much smaller in diameter than her 
right calf.  It was noted that she had a left cavus foot and 
was unable to put her left foot on the floor.  She was 
provided with a foot consultation that produced a diagnostic 
assessment of club foot deformity, which existed prior to 
entry into service.  Then, on November 14, 1974, she 
underwent a medical board examination, which revealed lack of 
approximately 10 degrees of plantar flexion, a tight heel 
cord and a cavus foot deformity.  X-rays of the left foot 
revealed shortening of the head and neck of the talus.  The 
diagnostic impression was clubfoot deformity of the left 
foot, existing prior to entry; separation from service was 
recommended.  

In an April 2002 statement the veteran indicated that she did 
not have club foot diagnosed until she was on active duty; 
and even then the doctor failed to tell her the diagnosis.  
Prior to active duty she had no problems related to her left 
foot.  Then, on active duty she experienced an injury, a 
twisted left ankle while running, which caused the condition 
to flare up.  She fell down because of the pain but was made 
to get back up and continue the run.  After a while she was 
helped back to the barracks where she was bedridden for a 
couple of days.  She went on sick call, and shortly 
thereafter was released from the military; no one informed 
her that this was due to her club foot. 

On January 2002 VA podiatry examination the diagnostic 
assessment was left congenital talipes equinovarus (tev).  
The veteran indicated that the custom shoes she was given had 
helped a lot, along with the other assistive devices 
prescribed.  She related that she had never been offered 
these before.  She had been diagnosed with tev before, and 
had surgery recommended.  She had pain in the left foot with 
numbness and sharp pain when standing and walking.  She had 
tried lifts in her shoes and saw Dr. C in 1996.  She did not 
know how she got her limb length deformity.  Physical 
examination showed equinus foot with toe walking, no 
dorsiflexion of the left ankle with tight achilles tendon, no 
heel contact on gait and cavus foot with severe hammertoe 
deformities.  

In March 2002 the veteran underwent gastrocnemius-soleus 
lengthening surgery along with frontal plane Z-plasty of the 
tendon for her tcv. 

At her October 2002 Decision Review Officer (DRO) hearing, 
the veteran indicated that she never had problems with 
running, jumping or participating in sports prior to service.  
In service, after she twisted her ankle, she was eventually 
sent to an orthopedist who advised her to leave the military.  
After the military she initially did not get any care for her 
foot because she did not have any insurance.  She just had to 
put up with the pain and sometimes the foot would get weak 
and she would fall.  By 1996 the pain had gotten so much 
worse that she sought out a podiatrist, Dr. C.  Dr. C did not 
tell her she had club foot but did say that she should have 
an operation.  Later, she was able to get VA healthcare and 
had surgery on her left foot in March 2002.  On November 2002 
follow-up VA podiatry visit, the veteran denied any pain and 
related that she had been walking in flats a lot and doing 
some stretching.  She was very happy with the surgery and 
reported no problems.  Orthopedic examination showed that her 
ankle was in neutral position.  The pertinent diagnostic 
assessments were status post gastrocnemius-soleus and tal 
lengthening, healing well and congenital tev.  

A September 2004 bone length examination showed a discrepancy 
of about 1 cm between the right and left lower extremity at 
the level of the femurs, the left femur being approximately 1 
cm shorter than the right.  At the level of the legs there 
was shortening of approximately 2.5 cm , the right leg being 
longer than the left.  The total leg length discrepancy, 
therefore , was approximately 3 cm, the left lower extremity 
being shorter than the right.  

A February 2005 MRI of the left foot produced a diagnostic 
impression of prominence of the left foot with findings 
suggestive of claw toe deformity.  

On February 2005 VA foot examination the diagnostic 
impression was congenital left club foot with chronic pain 
resulting from natural progression of disease.  Physical 
examination showed that the left foot was obviously smaller 
in size compared to the right foot.  There was atrophy of the 
gastronemius, a well healed surgical scar in the area of the 
achilles tendon, a prominent medial arch consistent with pes 
cavus, ankylosis of the midfoot or hindfoot and all the toes 
were clawed and not able to correct passively or actively.  
The examiner opined that the veteran's left foot deformity 
was congenital and was misdiagnosed on her initial military 
entrance examination. He noted that during her brief period 
of basic training her symptoms were aggravated.  However, it 
was less likely than not that her current left foot symptoms 
were aggravated by military service.  Her current foot 
clinical presentation was a natural progression of her left 
club foot deformity.  

In a December 2005 expert medical opinion, Dr. P, Chief of 
Orthopedic Surgery for the New Jersey VA Healthcare service 
found that the veteran's brief period of basic training did 
not lead to any permanent increase in severity of her 
clubfoot deformity.  Dr. P indicated that the veteran spent 
less than two weeks in basic training and that during that 
time there was a good likelihood that she had a temporary 
increase in left foot pain.  However, based upon the medical 
records, Dr. P's own experience and a literature review, 
there was no medical evidence that the veteran should have 
had any permanent increase in pain or permanent increase in 
the severity of her clubfoot deformity from this brief period 
of physical activity.  Dr. P noted that clubfoot is a 
condition that does naturally progress but there was no 
support from the medical literature that a brief period of 
increased physical activity would in any way permanently 
affect the natural history of the condition.  It is a complex 
deformity resulting in an imbalance of tendons and muscles in 
the lower leg and foot.  It is not a traumatic condition nor 
is it a condition caused by overuse.  The only time it can 
rapidly progress is when there is a head injury or spinal 
cord injury causing nerve, muscle and tendon imbalances and 
there was no mention of any such injury in the appellant's 
medical record.  

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Notably, the veteran's service included service during a 
period of war.  A veteran who served during a period of war 
after December 31, 1946, is presumed to be in sound condition 
when she entered into military service except for conditions 
noted on her entrance examination, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service (emphasis added).  38 U.S.C.A. 
§ 1111. 

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  It is the Secretary's burden to rebut the 
presumption of in-service aggravation by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; Laposky v. 
Brown, 4 Vet. App. 331 (1993); VAOPGCPREC 3-2003.

VA's General Counsel has held that the provisions of 38 
C.F.R. § 3.304(b) are invalid insofar as they state that the 
presumption of sound condition could be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service without requiring clear and 
unmistakable evidence to rebut the presumption as to any 
aggravation during service.  VAOPGCPREC 3-2003 (July 2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The record clearly shows that the veteran has current left 
foot disability, as the February 2005 VA examination produced 
a diagnosis of left club foot with chronic pain.  It is also 
clear that the veteran's current foot problems are related to 
foot problems she had in service.  What remains to be decided 
is whether the veteran's foot disability preexisted service 
and if so, whether it was aggravated by military service 
beyond its natural progression.    

Since no left foot defects were noted on the veteran's 
entrance examination, the veteran is entitled to a 
presumption that her left foot was sound on service entrance.  
Consequently, a finding that the veteran's left foot 
disability preexisted service can only be made if clear and 
unmistakable evidence exists to rebut this presumption.  All 
of the medical evidence of record pertaining to the etiology 
of the veteran's left foot disability indicates that it is 
congenital.  In particular, the February 2005 VA examination 
specifically found the left foot disability congenital in 
nature (and that the finding of normal feet on entrance 
examination was a clear misdiagnosis).  While the veteran may 
believe that her foot condition is not congenital and did 
become manifest during service, as a layperson, she is not 
competent to testify concerning medical diagnosis or medical 
causation.  The United States Court of Appeals for Veteran's 
Claims (Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Given that the veteran has not 
submitted any medical evidence demonstrating that her foot 
condition did not preexist service, and the clear and 
unmistakable evidence of record indicates that it did exist 
prior to service, the presumption of soundness has been 
rebutted.      

As the veteran's pes cavus or club foot was manifested in 
service, she is entitled to the further presumption of 
aggravation by service.  This presumption, likewise, is 
rebuttable by clear and unmistakable evidence (i.e., showing 
either that disability did not increase in severity during 
service, or that any increase in disability was due to the 
natural progress of the disease).  The only competent 
(medical) evidence addressing whether the disability 
increased in severity during/was aggravated by service is in 
the February 2005 VA examination report and the December 2005 
VA expert's medical opinion.  The February 2005 opinion 
specifically found that the veteran's current foot clinical 
presentation was a natural progression of her left club foot 
deformity.  Likewise, the December 2005 expert opinion 
specifically found that the appellant's brief period of basic 
training did not lead to any permanent increase in severity 
of her clubfoot deformity.  This latter opinion provided a 
clear medical rationale for the finding, noting that clubfoot 
is a condition that does naturally progress but there was no 
support from the medical literature that a brief period of 
increased physical activity would in any way permanently 
affect the condition and that the veteran had not suffered 
any head or spinal cord damage, the only type of injuries 
that could lead  to rapid progression of clubfoot deformity.  
Taken together, these opinions provide clear and unmistakable 
medical evidence that the veteran's clubfoot disability was 
not permanently aggravated beyond normal progression by her 
very short military service.  While the veteran may believe 
that the disability was subject to permanent aggravation, as 
a  layperson,  her beliefs are not competent evidence of a 
medical diagnosis or nexus.  See Espiritu, supra.  Given that 
there is no competent medical evidence contrary to the 
February 2005 and December 2005 opinions, the evidence that 
the veteran's club foot was not aggravated beyond natural 
progression during service is clear and unmistakable and the 
presumption of aggravation is rebutted.  

Since there is clear and unmistakable evidence to rebut both 
the presumption of soundness on entry in service and the 
presumption of aggravation during service, it is not shown 
that the veteran's left foot disability was incurred in, or 
aggravated by, service.  Consequently, service connection for 
a left foot disorder is not warranted.


ORDER

Service connection for a left foot disorder characterized as 
pes cavus or club foot deformity is denied.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


